In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-069 CR

____________________


LEROY SMITH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 80377




OPINION
	Leroy Smith entered a non-negotiated no contest plea to an indictment for the state
jail felony offense of delivery of a controlled substance, cocaine, in an amount less than
one gram.  Tex. Health & Safety Code Ann. § 481.112 (Vernon Supp. 2001).  The
trial court convicted and sentenced Smith to two years of confinement in a state jail
facility.  
	After appeal was perfected, appellate counsel filed a brief in compliance with
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  The brief concludes that the record
presents no arguable error which would support an appeal, a conclusion with which we
concur.  On September 20, 2001, Smith was given an extension of time in which to file
a pro se brief if he so desired.  Smith filed a pro se brief that asks only that his concurrent
sentence in another case be reduced to a state jail felony.  The appeal from that conviction
has been affirmed.  See Smith v. State, No. 09-01-047 CR (Tex. App.--Beaumont
December 5, 2001, no pet. h.)(not designated for publication).
	As there was no plea bargain agreement, we have jurisdiction over the appeal.  Jack
v. State, 871 S.W.2d 741 (Tex. Crim. App. 1994).  It appears the appellant was duly
admonished.  Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon 1989 & Supp. 2001).
Smith signed a judicial confession admitting to having committed the offense.  He does not
contest the voluntariness of his guilty plea.  
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  Accordingly, we affirm the judgment.
	AFFIRMED.
								PER CURIAM

Submitted on December 31, 2001
Opinion Delivered January 9, 2002
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.